Case 4:19-cv-02539 Document 1-4 Filed on 07/15/19 in TXSD Page 1 of 7




                 EXHIBIT C
       Case 4:19-cv-02539 Document 1-4 Filed on 07/15/19 in TXSD Page 2 of 7                               6/6/2019 5:29 PP
                                                                               Marilyn Burgess - District Clerk Harris Count
                                                                                                    Envelope No. 3418133,
                                                                                                             By: Joseph Mill
                                                                                                    Filed: 6/6/2019 5:29 PIN

                                   CAUSE NO

 QUAIL CORNER, LLC,                                            IN THE DISTRICT COURT OF

         Plaintiff,

 vS.                                                           HARRIS COUNTY, TEXAS

 ARCH SPECIALTY INSURANCE
 COMPANY,
                                                                           JUDICIAL DISTRICT
         Defendant.

                             PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        Quail Corner, LLC ("Quail Corner"), Plaintiff herein, files this Original Petition against

Defendant Arch Specialty Insurance Company ("Arch") and, in support its causes of action, would

respectfully show the Court the following:

                                               I.
                                          THE PARTIES

                Quail Corner is a Texas resident who resides in Harris County, Texas.

        2.      Arch is an insurance company doing business in the State of Texas -,vhich inay be

served through its registered agent for service of process in the State of Texas, Corporation Sei-vice

Coinpany, via certified mail at 211 East 7th Street, Suite 620, Austin, Texas 78701-3218.

                                               II.
                                           DISCOVERY

        3.      This case is intended to be governed by Discovery Leve12.

                                             III.
                                      CLAIM FOR RELIEF




                                                  1
      Case 4:19-cv-02539 Document 1-4 Filed on 07/15/19 in TXSD Page 3 of 7



        4.      The damages sought are within the jurisdictional limits of this court. Plaintiff

currently seeks monetary relief over $1,000,000.00, including damages of any kind, penalties,

costs, expenses, pre judgment interest, and attorney's fees.

                                            IV.
                                  JURISDICTION AND VENUE

        5.      This court has subject matter jurisdiction of this cause of action because it involves

an ainount in controversy in excess of the minimum jurisdictional limits of this Court. No diversity

of citizenship exists in this matter.

        6.     Venue is proper in Harris County because all or a substantial part of the events or

omissions giving , rise to the claim occurred in Harris County. TEx. Civ. Pltftc & RE1vt CoDE §

15.002(a)(1). In particular, the loss at issue occurred in Harris County.

                                             V.
                                    FACTUAL BACKGROUND

        7.      Quail Corner is a named insured under a property insurance policy issued by Arch.

        8.      On or about August 22-29, 2017 Hurricane Harvey hit the Texas coast, inclduing

the Houston, Texas area, damaging Quail Corner's property. Quail Corner subsequently filed a

claim on its insurance policy.

        9.      Defendant improperly denied and/or underpaid the claim.

        10.     The adjuster assigned to the claim conducted a substandard investigation and

inspection of the property, prepared a report that failed to include all of the damages that were

obsei-ved during the inspection, and undervalued the damages observed during the inspection.

        11.     This unreasonable investigation led to the underpayment of Plaintift's claim.

        12.    Moreover, Arch performed an outcome-oriented investigation of Plaintitf's claiin,

which resulted in a biased, unfair and inequitable evaluation of Plaintiff's losses on the property.
      Case 4:19-cv-02539 Document 1-4 Filed on 07/15/19 in TXSD Page 4 of 7



                                             VI.
                                      CAUSES OF ACTION

       13.     Each of the foregoing paragraphs is incorporated by reference in the following:

A.     Breach of Contract

       14.     Arch had a contract of insurance with Plaintiff. Arch breached the tei-ms of that

contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged thereby.

B.     Prompt Payment of Claims Statute

       15.     The failure of Arch to pay for the losses and/or to follow the statutoiy time

guidelines for accepting or denying coverage constitutes a violation of Section 542.051 et seq. of

the Texas Inslrance Code.

       16.     Plaintiff, therefore, in addition to Plaintiff's claim for damages, is entitled to interest

and attorneys' fees as set forth in Section 542.060 of the Texas Insurance Code.

C.     Bad Faith

       17.     Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

       18.     Defendant violated Section 541.051 of the Texas Insurance Code by:

               (1)     malcing statements misrepresenting the terms and/or benefits of the policy.

       19.     Defendant violated Section 541.060 by:

               (1)     nusrepresenting to Plaintiff a material fact or policy provision relating to

                       coverage at issue;

               (2)     failing to attempt in good faith to effectuate a prompt, fair, and equitable

                       settlement of a claim with respect to which the insurer's liability had

                       become reasonably clear;
       Case 4:19-cv-02539 Document 1-4 Filed on 07/15/19 in TXSD Page 5 of 7



              (3)     failing to promptly provide to Plaintiff a reasonable explanation of the basis

                      in tlie policy, in relation to the facts or applicable law, for the insurer's

                      denial of a claim or offer of a cornpromise settlemeiit of a claim;

              (4)     failing within a reasonable time to affirm or deny coverage of a claim to

                      Plaintiff or submit a reservation of rights to Plaintiff; and

              (5)     refusing to pay the claim without conducting a reasonable investigation with

                      respect to the claim;

        20.   Defendant violated Section 541.061 by:

              (1)     malcing aii untrue statement of material fact;

              (2)     failing to state a material fact necessary to make other statements made not

                      rnisleading considering the circumstances under which the statements were

                      made;

              (3)     malcing a statement in a manner that would mislead a reasonably prudent

                      person to a false conclusion of a material fact;

              (4)     making a material misstatement of law; and

              (5)     failing to disclose a matter required by law to be disclosed.

        21.   Defendant lcnowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplaiy and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-

(b)•



D.      Attorneys' Fees

        22.   Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.
      Case 4:19-cv-02539 Document 1-4 Filed on 07/15/19 in TXSD Page 6 of 7



        23.       Plaintiff is entitled to reasonable and necessary attorney's fees pursuaiit to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because it is represented by an attorney,

presented the claim to Defendant, and Defendant did not tender the just amount owed before the

expiration of the 30t" day after the claim was presented.

        24.       Plaintiff further prays that it be awarded all reasonable attonieys' fees incurred in

prosecuting its causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                             VII.
                                    CONDITIONS PRECEDEIeTT

        25.       All conditions precedent to Plaintiff's right to recover have been fiilly perfonned,

or have been waived by Defendant.

                                            VIII.
                                     DISCOVERY REQUESTS

        26.       Ptusuant to Rule 194, you are requested to disclose, witliin fifty (50) days after

service of this request, the information or material described in Riile 194.2(a)-(1).

        27.       You are also requested to respond to the attached inten•ogatories, requests for

production, and requests for admissions witliin fifty (50) days, in accordance with the instructions

stated therein.

                                                 IX.
                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Quail Corner, LLC prays that, upon final

hearing of the case, it recover all damages from and against Defendant that may reasonably be

established by a preponderance of the evidence, and that Quail Corner be awarded attorneys' fees

through trial and appeal, costs of court, pre judgment interest, post judgment interest, and such
      Case 4:19-cv-02539 Document 1-4 Filed on 07/15/19 in TXSD Page 7 of 7



other aiid further relief, general or special, at law or in equity, to which Quail Corner may show

itself to be justly entitled.

                                             Respectfully submitted,


                                             ARNOLD & ITKIN LLP


                                             /s/Noah M. Wexler
                                             Noah M. Wexler
                                             Texas State Bar No. 24060816
                                             Roland Christensen
                                             Texas State Bar No. 24101222
                                             Jalce Balser
                                             Texas State Bar No. 24109155
                                             Jacob Karam
                                             Texas State Bar No. 24105653
                                             Adam Lewis
                                             Texas State Bar No. 24094099
                                             6009 Memorial Drive
                                             Houston, Texas 77007
                                             Telephone: (713) 222-3800
                                             Facsimile: (713) 222-3850
                                             nwexler(o),arnolditkin.com
                                             rclu•istensen cc;arnolditicin.com
                                             jbalser~i arnol ditkin.com
                                             jlcaram(cr;arnoldit.kin.com.
                                             alewis~ arnolditkin.com.
                                             e-servi ce~r~arnold itki n. com

                                             ATTORNEYS FOR PLAINTIFFS
